It is moved that this appeal be dismissed on the ground that the petition in error shows that the appellants have no such interest as will entitle them to have the order reviewed. The order appealed from, which was made on the complaint of J. W. Miller and others, residing in the town of Willow, requires the Wichita Falls   Northwestern Railway Company to "either build a depot at Willow something of the size of that now located at Moravia or Brinkman, or shall move the depot from Moravia to Willow," and "construct some additional switch track and build stock pens and a cotton platform." The railroad company has not appealed from this order. After it was entered, however, the appellants, J. T. Wharton, I. R. Warren, Rounds   Porter Lumber Company, N. Massad, E. J. De Arman, O. R. Geter, S. J. Berry, William Sloan, A. F. Redburn and W. P. Lampert, of Brinkman, Okla., and Williams   Miller Gin Company and T. S. De Arman, of Moravia, Okla., filed a petition asking to be made parties and that a rehearing thereon be granted, which was overruled by said commission.
It is settled that a party must be affected by the order or interested therein in order to appeal therefrom. Gulf, C.   S.F. Ry. Co. et al. v. State, 26 Okla. 761, 110 P. 651; Stateex rel. North Carolina Corporation Commission et al. v.Southern Railway Co., 147 N.C. 483, 61 S.E. 271; section 238, Williams' Ann. Const. Okla., and authorities cited under footnote "a." Parties residing in the town of Brinkman are not interested in the facilities, conveniences, or public service afforded at Willow or at Moravia, nor are parties residing at Moravia interested in such service, conveniences, or facilities at Willow in such a way as to complain at such service, conveniences, or facilities being afforded at such place on the ground that it would be detrimental to the property interests at Brinkman and Moravia (St. Louis, I. M.   S. Ry. Co. v.State, 31 Okla. 509, 122 P. 217), but persons residing at Moravia and using that shipping station as patrons *Page 773 
of the road at that point are interested in the service, conveniences, or facilities afforded at such station, and would be entitled to complain of that conditional portion of the order requiring the station to be moved from Moravia to Willow.
We gather from the assignments of error and the motion for a supersedeas made in this court that in this appeal complaint is made only on the ground that the railway company under this order, in constructing a depot at Willow, would occasion a depreciation of property interests at adjoining stations. Further, the transcript in this proceeding was filed on September 18, 1912. Neither has any response been made to the motion to dismiss this appeal, nor any brief filed by appellants.
It follows that the appeal will be dismissed.
TURNER, C. J., and HAYES and KANE, JJ., concur; DUNN, J., absent, and not participating.